BAKER, C. J.
I dissent. ■I protest against the ease and facility with which this court resolves itself into a trial court, and passes upon detached questions of fact, without having seen or heard the witnesses testify. The fact that the finding of the lower court is contrary to the judgment of this court, or this court, looking at the evidence as written, would come to a different conclusion from the trial court, or that the finding is apparently against the mere weight of the evidence, does not authorize a reversal of the judgment upon the ground that the evidence is insufficient to support it. If there he some substantial evidence upon which the finding may he lodged, the judgment must be sustained so far as any objection to the sufficiency or insufficiency of the evidence goes, and the reviewing tribunal will go no further than to ascertain if such testimony is in the case. These rules are formulated in many decisions. No questions of law are raised by the appeal, and the sole inquiry is one of fact,—viz., Did the plaintiff obtain credit in a manner which will estop her from denying the existence of a partnership styled M. J. Smith & Co. ? Such a firm may in fact not have existed, but if she did business under a fictitious firm name, and in such name obtained credit, her property, as to the creditor and his rights and remedies, will be the same as if such firm did in fact exist, and was composed of two or more partners. Rosenbaum v. Hayden, 22 Neb. 744, 36 N. ~W. 147; 2 Hermann on Estoppel, 1230.
The following is the substance of the evidence: That the agents of the judgment-creditors sold the goods at the place of business occupied by the plaintiff and her son, a young man. They both ordered the goods; tin L is, they both participated in making the orders, the son beii g especially active in select*365ing and designating the goods to he purchased; the mother, being present, she was usually consulted, and concurred. The orders were sometimes written, but, whether written or verbal, they were always to the effect: “We want so and so.” They were made in the name of M. J. Smith & Co., and the goods were shipped and received in that name by plaintiff and her son. The business was conducted under the name of M. J. Smith & Co. The son appeared to be the general manager. He had been engaged in and about conducting the business for several years with his mother. When approached for a settlement for the goods purchased, he claimed either that the business was his own or that he was a copartner in it. When the first levy was made, the plaintiff declared that she had nothing to do with the business; that it belonged entirely to her son. When asked why the goods were tagged M. J. Smith & Co., she said that was a secret, and she would not tell everybody her. business. She was not a witness in this case, and has given no testimony. The business was rated in R. G. Dun’s Commercial Agency under the name of M. J. Smith & Co. The agents declare that they believed the mother and son to be copartners from what they said and did, and they sold them the goods with that understanding, and that nothing was said to give them a different idea. Thus, it appears that plaintiff acted under a fictitious firm name, and bought the goods, and had them shipped to her, and received them, in such name. She failed to disclose the real facts, and received the benefits of the supposed partnership, since the testimony is, that the salesmen were induced to believe that the firm existed, and, upon the strength of that, sold her the goods. She is bound by her indirect representations arising from her conduct, as much as if she had stated to the creditors directly and in express terms that the firm existed, and that she was a member of it. 1 Lindley on Partnership, 42 (marginal). It is well settled that exemption laws do not apply to partnership property as against partnership debts. It is said that the law does not favor estoppels. It is proper, however, to observe that it abhors fraud. Some of the identical goods she got from her creditors are now being claimed by her as exempt from execution issued on a judgment for the purchase price. She has made no explanation whatever of any of the circumstances. The cases cited in the majority opinion *366have no application to the facts under consideration. None of them arose upon sale of goods u> a supposed firm. They are cases upon dower, ejectment, title to lands, etc., and different facts are stated than those here. They can serve no purpose in this connection other than to fill space.
The finding of this court that the traveling salesmen did not believe, when they sold the goods, that they were selling to a partnership, is a gross invasion of the province of the trial court, wholly unwarranted by a:iy rule of law, and is directly against the evidence in the ease. For these reasons, I think the reversal is wrong.